Case 2:15-cr-20652-GCS-DRG ECF No. 1561 filed 12/11/19    PageID.20958       Page 1 of 27   1
                       UNITED STATES OF AMERICA v. ARLANDIS SHY
                                   Status Conference

     1                         UNITED STATES DISTRICT COURT
     2                     FOR THE EASTERN DISTRICT OF MICHIGAN
     3                                SOUTHERN DIVISION
     4
     5     UNITED STATES OF AMERICA,
     6                      Plaintiff,                      Case No. 15-20652-13
     7          -vs-
     8
                                                            Detroit, Michigan
     9     ARLANDIS SHY, II
                                                            September 26, 2017
    10                      Defendant.
    11     ------------------------------/
    12

    13                       TRANSCRIPT OF STATUS CONFERENCE
    14                    BEFORE THE HONORABLE GEORGE CARAM STEEH
    15                      UNITED STATES DISTRICT COURT JUDGE
    16

    17     APPEARANCES:
    18
           For the Government:                Christopher Graveline
    19                                        United States Attorney's Office
                                              211 West Fort Street, Suite 2001
    20                                        Detroit, MI 48226

    21                                        Justin Wechsler
                                              U.S. Department of Justice
    22                                        Antitrust Division
                                              450 5th Street, NW, Suite 11440
    23                                        Washington, DC 20005
    24
    25



                            JANICE COLEMAN, CSR 1095, RPR
                           OFFICIAL FEDERAL COURT REPORTER
                                      (313) 234-2611
Case 2:15-cr-20652-GCS-DRG ECF No. 1561 filed 12/11/19     PageID.20959      Page 2 of 27   2
                      UNITED STATES OF AMERICA v. ARLANDIS SHY
                                  Status Conference

     1
     2     APPEARANCES CONTINUED:
     3

     4     For the Government:                Julie A. Finocchiaro
                                              U.S. Department of Justice
     5                                        Organized Crime & Gang Section
                                              1301 New York Avenue, N.W., 7th Floor
     6                                        Washington, DC 20005

     7
           For Defendant Robert Brown:        James L. Feinberg
     8                                        James L. Feinberg & Associates
                                              28411 Northwestern Highway, Suite 875
     9                                        Southfield, MI 48034
    10

    11     For Defendant Eugene Fisher:       Henry M. Scharg
                                              30445 Northwestern Hwy., Suite 225
    12                                        Farmington Hills, MI 48334

    13
           For Defendant Corey Bailey:        Keith A. Spielfogel
    14                                        190 S. LaSalle Street, Suite 520
                                              Chicago, IL 60603
    15
                                              John R. Minock
    16                                        Cramer, Minock & Sweeney, P.L.C.
                                              339 E. Liberty Street, Suite 200
    17                                        Ann Arbor, MI 48104

    18
           For Defendant Arlandis Shy:        Mark H. Magidson
    19                                        615 Griswold, Suite 810
                                              Detroit, MI 48226
    20

    21     For Defendant James Robinson: William W. Swor
                                         615 Griswold Street, Suite 1120
    22                                   Detroit, MI 48226

    23

    24
                            JANICE COLEMAN, CSR 1095, RPR
                           OFFICIAL FEDERAL COURT REPORTER
    25                                (313) 234-2611
Case 2:15-cr-20652-GCS-DRG ECF No. 1561 filed 12/11/19   PageID.20960     Page 3 of 27   3
                      UNITED STATES OF AMERICA v. ARLANDIS SHY
                                  Status Conference

     1

     2     APPEARANCES CONTINUED:

     3
           For Defendant Keithon Porter:       Steven E. Scharg
     4                                         615 Griswold, Suite 1125
                                               Detroit, MI 48226
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
           Proceedings taken by mechanical stenography, transcript
    23     produced by computer-aided transcription

    24
    25


                            JANICE COLEMAN, CSR 1095, RPR
                           OFFICIAL FEDERAL COURT REPORTER
                                      (313) 234-2611
Case 2:15-cr-20652-GCS-DRG ECF No. 1561 filed 12/11/19 PageID.20961 Page 4 of 27   4
                         UNITED STATES OF AMERICA v. ARLANDIS SHY
                                     Status Conference


     1                             Detroit, Michigan
     2                             Tuesday, September 26, 2017
     3                             (At about 1:05 p.m.)
     4                                      - - -
     5                         (Call to Order of the Court)
     6                THE CLERK OF THE COURT: Case number 15-20652, United
     7    States of America versus Corey Bailey, Robert Brown, Arlandis
     8    Shy, Keithon Porter, James Robinson and Eugene Fisher.
     9                THE COURT: Good afternoon.
    10                MR. GRAVELINE: Good afternoon, Your Honor.        Chris
    11    Graveline, Justin Wechsler and Julie Finocchiaro on behalf of
    12    the United States.
    13                THE COURT: Welcome. Defense Counsel want to state
    14    their appearances?
    15                MR. FEINBERG:    James L. Feinberg for -- attorney for
    16    Robert Brown, and also standing in for my learned counsel, Jack
    17    Martin.
    18                THE COURT:    Thank you.
    19                MR. STEVEN SCHARG: Good afternoon, Your Honor.
    20    Steven Scharg on behalf of Mr. Porter.
    21                THE COURT: Welcome.
    22                MR. SPIELFOGEL: Good afternoon, Your Honor.        Keith
    23    Spielfogel on behalf of Corey Bailey.
    24                THE COURT:    Welcome.
    25                MR. MAGIDSON: Good afternoon, Your Honor.        Mark




                           JANICE COLEMAN, CSR 1095, RPR
                          OFFICIAL FEDERAL COURT REPORTER
                                     (313) 234-2611
Case 2:15-cr-20652-GCS-DRG ECF No. 1561 filed 12/11/19 PageID.20962 Page 5 of 27   5
                         UNITED STATES OF AMERICA v. ARLANDIS SHY
                                     Status Conference


     1    Magidson on behalf of Arlandis Shy and I'm also standing in for
     2    John Theis, learned counsel.
     3                 THE COURT: Welcome.
     4                 MR. SWOR: William Swor on behalf of Mr. Robinson,
     5    Your Honor.
     6                 THE COURT:   Okay, welcome.
     7                 MR. MINOCK: John Minock on behalf of Mr. Bailey.
     8                 THE COURT: Welcome.
     9                 MR. HENRY SCHARG: Henry Scharg on behalf of Eugene
    10    Fisher.
    11                 THE COURT:   Welcome.   All right.    This was
    12    established as a status conference as well as a motion hearing
    13    on Mr. Bailey.
    14                 MR. GRAVELINE: That's correct, Your Honor.       I'm not
    15    sure which one you want to take up first.
    16                 THE COURT: Probably the status conference first.
    17                 MR. GRAVELINE: Okay.    The reason we asked for this
    18    status conference, Your Honor, is there's been a continuance in
    19    Trial Group's One trial from October 10th to January 23rd.           I
    20    think that's going to impact this Trial Group's trial date as
    21    well.
    22            The basis for that continuance was the amount of discovery
    23    that had been produced to the lawyers for Trial Group One and
    24    for Trial Group Two as well.       So as I explained with the Trial
    25    Group One, a lot of this information, including evidence off of




                            JANICE COLEMAN, CSR 1095, RPR
                           OFFICIAL FEDERAL COURT REPORTER
                                      (313) 234-2611
Case 2:15-cr-20652-GCS-DRG ECF No. 1561 filed 12/11/19 PageID.20963 Page 6 of 27   6
                         UNITED STATES OF AMERICA v. ARLANDIS SHY
                                     Status Conference


     1    co-defendants' cell phones or Facebook accounts had to be
     2    sifted through and as we started putting together our exhibit
     3    lists, we were handing over anywhere between 500 to a thousand
     4    pages worth of materials from various different co-defendants'
     5    Facebooks and/or cell phones that will be used against all of
     6    the Defendants in the trials; that information being provided
     7    to Trial Group Two at the same time it's being provided to
     8    Trial Group One.     The lawyers for Trial Group One asked for
     9    additional time to process that material and that's what led to
    10    the continuance in the other trial.        But because that trial
    11    starting January 23rd, I do not believe we'll be in a position
    12    to start this trial on February 5th as originally scheduled.
    13          So I asked the lawyers and the Court to schedule a status
    14    conference so we can discuss a realistic trial date for this
    15    particular Trial Group based upon what's been going on within
    16    the case itself.
    17                THE COURT: And in your view do you have the earliest
    18    time that you -- do you have in mind a date by which to start?
    19                MR. GRAVELINE:    Well, based upon the first trial I
    20    think if we start on January 23rd, we will be done I believe by
    21    the end of March with that case.
    22          Based upon conversations with your Case Manager, we began
    23    to look into May, but more realistically June 5th as being a
    24    realistic trial date for this particular Trial Group.          And so
    25    that's what I was going to propose to the Court and to Defense




                           JANICE COLEMAN, CSR 1095, RPR
                          OFFICIAL FEDERAL COURT REPORTER
                                     (313) 234-2611
Case 2:15-cr-20652-GCS-DRG ECF No. 1561 filed 12/11/19 PageID.20964 Page 7 of 27   7
                         UNITED STATES OF AMERICA v. ARLANDIS SHY
                                     Status Conference


     1    Counsel as the proposed new trial date for this group,
     2    essentially moving this Trial Group back approximately four
     3    months from when it was originally scheduled.
     4                 THE COURT: Okay, thanks.    Input from Defense Counsel?
     5                 MR. FEINBERG: On behalf of Mr. Brown, Mr. Brown has
     6    been in jail since -- for a long, long time and is quite upset
     7    that he is not going to be going to trial as it originally was
     8    scheduled.    He understands that the mitigation petition has not
     9    been filed yet and we're still -- Mr. Martin is still in the
    10    process.    So I'm just indicating to you Mr. Brown objects to
    11    any extension, so I don't know how the Judge wants to play
    12    that, but he's not in the first group so therefore, the Court
    13    will set whatever date it desires, but Mr. Brown is objecting.
    14                 MR. STEVEN SCHARG: Judge, on behalf of Mr. Porter I
    15    agree with Mr. Feinberg.      We believe that the delay is very
    16    prejudicial for Mr. Porter.      He's objecting to the adjournment.
    17                 THE COURT: Okay, thank you.
    18                 MR. SPIELFOGEL: Your Honor, Keith Spielfogel.       Corey
    19    Bailey also objects to any continuance at this point.          He has
    20    been in custody for quite some time preparing for this trial.
    21    We don't want it continued three months, Judge.
    22                 THE COURT: Thank you.    Anyone else?
    23                 MR. MAGIDSON: Mr. Shy has been locked up for 19
    24    months, Your Honor.     The Courts aware of prior motions that
    25    have been filed on his behalf regarding speedy trial, so he




                            JANICE COLEMAN, CSR 1095, RPR
                           OFFICIAL FEDERAL COURT REPORTER
                                      (313) 234-2611
Case 2:15-cr-20652-GCS-DRG ECF No. 1561 filed 12/11/19 PageID.20965 Page 8 of 27   8
                         UNITED STATES OF AMERICA v. ARLANDIS SHY
                                     Status Conference


     1    does object.
     2                THE COURT:    Thank you.   Mr. Swor?
     3                MR. SWOR: Mr. Swor -- no, I'm Mr. Swor.        Mr. Robinson
     4    objects to the continuance, Your Honor.
     5                THE COURT: Thank you, Mr. Swor. Mr. Scharg?
     6                MR. HENRY SCHARG: We take no position on this.
     7                THE COURT: Thank you.      Well, there's only one Court
     8    to try these cases and following the conclusion of an
     9    eight-week trial, there are going to be undoubtedly issues
    10    raised that will still need to be resolved before the second
    11    group can go to trial, so there really is no viable option to
    12    undertaking an adjournment of the case if this motion is --
    13    there's a pending motion from one of the Defendants by Counsel
    14    to withdraw, that preparation that's going to have to be
    15    undertaken by a replacement if that motion is granted is going
    16    to put everybody back.      That's all there is to it.
    17                MR. FEINBERG: Judge, can I offer a suggestion?        If
    18    Mr. Brown is released on some kind of a bond, we will not
    19    object to a delay.
    20                THE COURT: All right.
    21                MR. SWOR: I would join in that comment.
    22                MR. MAGIDSON: As would I.
    23                MR. STEVEN SCHARG: We all too, Your Honor.
    24                THE COURT: Not a surprise, but I think there would
    25    have to be other reasons to support considering that than the




                           JANICE COLEMAN, CSR 1095, RPR
                          OFFICIAL FEDERAL COURT REPORTER
                                     (313) 234-2611
Case 2:15-cr-20652-GCS-DRG ECF No. 1561 filed 12/11/19 PageID.20966 Page 9 of 27   9
                         UNITED STATES OF AMERICA v. ARLANDIS SHY
                                     Status Conference


     1    delay because the --
     2                 MR. FEINBERG: (Interjecting) Due process certainly is
     3    a reason.    There's also a presumption of innocence.
     4                 THE COURT: All right.    Well, we're going to have to
     5    adjourn and the question is the date.        So the question for
     6    Defense Counsel is whether the date is as early as -- you said
     7    the end of May or as late as June 4th, right?
     8                 MR. GRAVELINE: That's what we were looking at.        So
     9    just based upon your schedule, it looked like maybe the
    10    earliest possible could be May 21st.        However, that is the week
    11    right before Memorial Day, and so what we looked at then was
    12    just making it June 5th, it's the first Tuesday in June.           It is
    13    approximately 120 days from the original trial date in the
    14    case.
    15            I would also add that this would also push all the other
    16    deadlines in the case back as well, so I believe right now
    17    there's a motion cutoff date.       That would get pushed back as
    18    well to give the attorneys additional time for motions as well
    19    as the mitigation now.      I'll defer to Defense Counsel when they
    20    want to submit the mitigation packets, but I was going to
    21    propose by no later than December lst, but if they want to
    22    submit them earlier or if they have some inclination to submit
    23    them later, but that was going to be my proposal today.
    24                 THE COURT: So as it relates to mitigation?
    25                 MR. SPIELFOGEL: Yes, two things.      First of all,




                            JANICE COLEMAN, CSR 1095, RPR
                           OFFICIAL FEDERAL COURT REPORTER
                                      (313) 234-2611
Case 2:15-cr-20652-GCS-DRG ECF No. 1561 filed 12/11/19 PageID.20967 Page 10 of 10
                        UNITED STATES 27
                                       OF AMERICA v. ARLANDIS SHY
                                    Status Conference


    1    Judge, I don't think there is a cut-off date set for motions in
    2    this case.
    3                 MR. GRAVELINE: I thought -- and I ordered the
    4    transcript. I didn't do a good job of note-taking the last
    5    time, but I thought the last time we talked it was October 1st
    6    and for this Trial Group based upon the others, but if that's
    7    not the case, that's not the case and we can set whatever
    8    motion date we want then.
    9                 MR. SPIELFOGEL: Also the second thing is on December
   10    lst date for mitigation packet, my understanding was that we
   11    were not to submit a mitigation packet other than the first
   12    Defendant in this case, Mr. Arnold, so we have ceased to
   13    continue putting that together because we were on hold.
   14                 MR. GRAVELINE: Well, I can tell you the status is
   15    this is it's in Washington, D.C. now.       The decision has not
   16    been made on Mr. Arnold to date.       We have not been asked to go
   17    to Washington, D.C. as of yet, which usually indicates
   18    potentially not -- I'm not -- no information has been given me
   19    one way or the other in terms of that, but I'm just saying
   20    stating as a fact we have not been asked prior to the October
   21    10th trial date.     Washington, D.C. now knows they have until
   22    January 23rd, but that's the most I can share right now.
   23          In terms of yes -- well, what I was hoping to do was find
   24    out what Washington -- how Washington, D.C. stood on Mr. Arnold
   25    in this case and that would help inform everyone as to their




                           JANICE COLEMAN, CSR 1095, RPR
                          OFFICIAL FEDERAL COURT REPORTER
                                     (313) 234-2611
Case 2:15-cr-20652-GCS-DRG ECF No. 1561 filed 12/11/19 PageID.20968 Page 11 of 11
                        UNITED STATES 27
                                       OF AMERICA v. ARLANDIS SHY
                                    Status Conference


    1    particular clients.     If I gave the estimation (sic) that no
    2    packet was necessary for any of their clients, then that's on
    3    me and that's a mistake.      People should be preparing mitigation
    4    packets for each of their Defendants.       Now that might be
    5    informed by whether somebody -- whether Mr. Arnold is either
    6    sought or not sought against because that goes to one of the
    7    factors in the death penalty protocol, but that doesn't mean
    8    that no mitigation package should be prepared in the case and
    9    if I gave that impression the last time, I apologize, but that
   10    was not my intention.     I think anyone who is facing a
   11    death-eligible charge should be preparing a mitigation packet
   12    for their particular client.
   13                MR. SPIELFOGEL: Then there was a total
   14    miscommunication, so we will start moving again on that.
   15                THE COURT: Undertake -- and do you have --
   16                MR. SPIELFOGEL: December lst is fine.
   17                MR. FEINBERG: Mr. Martin has indicated to me that he
   18    would like until the beginning of January; that he's having
   19    problems getting certain information specifically from Social
   20    Security and without getting all of the information, he's not
   21    going to be able to -- he and the mitigation specialists are
   22    not going to be able to comply at least by December because I
   23    spoke to him yesterday and he said beginning of January.
   24                THE COURT: Okay.    So beginning of January, the first
   25    week or two?




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 2:15-cr-20652-GCS-DRG ECF No. 1561 filed 12/11/19 PageID.20969 Page 12 of 12
                        UNITED STATES 27
                                       OF AMERICA v. ARLANDIS SHY
                                    Status Conference


    1                MR. FEINBERG: Yes, for the deadline for the
    2    mitigation.
    3                THE COURT: Any objection to that?
    4                MR. GRAVELINE: No, Your Honor.     Then if we're going
    5    to do that for Mr. Brown, I think we do that for everybody
    6    then.
    7                MR. SPIELFOGEL: I was just going to ask that, Judge.
    8                MR. GRAVELINE: So let's not make it January 1st -- I
    9    think that's unrealistic,      but --
   10                THE CLERK OF THE COURT:     (Interjecting) January 5th
   11    is a Friday.
   12                MR. GRAVELINE:    Let's do that.   January 5th.
   13                THE COURT: Any other deadlines that need to be
   14    considered?
   15                MR. GRAVELINE: I think -- well, just the trial date
   16    and then the motion cutoff and motion cutoff would be driven by
   17    the trial date.
   18                THE COURT: Right.    Okay, so trial we have the last
   19    couple of weeks of May potentially and the first week of June
   20    as possible start dates.
   21                MR. STEVEN SCHARG: Judge, may I?      I informed Mr.
   22    Graveline I'm on the Latin Count case and we are scheduled for
   23    trial now in April.     They just adjourned our case to April
   24    because I thought this case was going in January.         I don't know
   25    how long that case will take.      Right now there's two




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 2:15-cr-20652-GCS-DRG ECF No. 1561 filed 12/11/19 PageID.20970 Page 13 of 13
                        UNITED STATES 27
                                       OF AMERICA v. ARLANDIS SHY
                                    Status Conference


    1    Defendants.    It might just be my client, but I don't know how
    2    long the Government plans on taking.       I don't know if that will
    3    run into a May or June trial date.
    4                THE COURT: Have they previously given you an idea how
    5    long they think the trial will last?
    6                MR. STEVEN SCHARG: Not that I recall, Your Honor.
    7                THE COURT: What Judge has that case?
    8                MR. STEVEN SCHARG:    Judge Levy.
    9                THE COURT: Do you know anything about it?
   10                MR. GRAVELINE: I do.    I think realistically I would
   11    say it's going to be a four-week long trial.
   12                THE COURT: So that would be --
   13                MR. GRAVELINE: If it's just Mr. Scharg's client that
   14    goes, I think it's probably going to be a two-week long trial.
   15                MR. STEVEN SCHARG: Just a note.
   16                THE COURT: Obviously there's a lot more flexibility
   17    left to the Judge in that case if there are only one or two
   18    Defendants who are going than we have in ours.        Mr. Swor.
   19                MR. SWOR: Your Honor, we may have a conflict with a
   20    drug case I have with Judge Cohn.       I don't know yet.    That
   21    trial may start January 29th, but if it doesn't, then we have a
   22    conflict, but this is an older case and this has more
   23    Defendants and --
   24                THE COURT: Judge Cohn is so easy to deal with, isn't
   25    he?




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 2:15-cr-20652-GCS-DRG ECF No. 1561 filed 12/11/19 PageID.20971 Page 14 of 14
                        UNITED STATES 27
                                       OF AMERICA v. ARLANDIS SHY
                                    Status Conference


    1                MR. SWOR:   Yes.   Just thought you'd want to know.
    2                THE COURT: Okay.    All right.   So I guess I still
    3    haven't had anybody identify what would work best.         I gather
    4    for -- is it Mr. Scharg who has the start --
    5                THE CLERK OF THE COURT: April trial.
    6                THE COURT: In April?    So probably the earlier the
    7    better for you?
    8                MR. STEVEN SCHARG:    No, a later date.    June.
    9                THE CLERK OF THE COURT: No, later.      June 5th?
   10                THE COURT: Okay.    That would argue for June 5.
   11    Anybody have any particular issue with June 5?        Hearing no
   12    problems, we'll set it for June 5 and then plea cutoff, what
   13    would you suggest?
   14                MR. GRAVELINE: Well, everyone at that point will have
   15    the Jencks material, so I think we could probably set it for a
   16    month out from the trial.      That way we'll know one way or the
   17    other who will be going to trial.       There won't be anything in
   18    terms of reviewing the Jencks.      When we release the Jencks for
   19    the first trial group, we'll be giving it to everyone.
   20                THE COURT: Good.
   21                THE CLERK OF THE COURT: Maybe June 4th?       Is that
   22    enough time?
   23                MR. GRAVELINE:     May 4th you mean?
   24                THE CLERK OF THE COURT: Oh, May.       I'm sorry.
   25                THE COURT: I think we were trying to avoid the




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 2:15-cr-20652-GCS-DRG ECF No. 1561 filed 12/11/19 PageID.20972 Page 15 of 15
                        UNITED STATES 27
                                       OF AMERICA v. ARLANDIS SHY
                                    Status Conference


    1    potential conflict with Mr. Scharg, so he was asking --
    2                MR. GRAVELINE:    (Interjecting) No, for the plea
    3    cutoff.
    4                THE CLERK OF THE COURT: It's just a plea cutoff.
    5    Maybe the afternoon of April 30th?
    6                MR. GRAVELINE: That's fine with the Government.
    7                THE CLERK OF THE COURT:     A Monday?
    8                MR. SPIELFOGEL: So, Your Honor, can we put down a
    9    motion cutoff date?
   10                THE COURT: Yes.
   11                THE CLERK OF THE COURT: At least a month before that.
   12                MR. GRAVELINE: I would think we probably want to set
   13    that maybe even two months beforehand.       That way there's
   14    motion, response, potentially even hearing, maybe resolution of
   15    motions before the plea cutoff date.       So if I could propose if
   16    it's April 30th, maybe like a February 15th motion cutoff or
   17    something along those lines.      Then we'll be responding in March
   18    and then if the Court needs to have hearings and then have --
   19    issue opinions, that's in April and everybody kind of knows
   20    where the evidence is and Jencks material and all of that
   21    beforehand.
   22                THE COURT:   Right.
   23                THE CLERK OF THE COURT:     February 15 for motion
   24    cutoff?
   25                MR. SPIELFOGEL: February 15 for motion cutoff would




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 2:15-cr-20652-GCS-DRG ECF No. 1561 filed 12/11/19 PageID.20973 Page 16 of 16
                        UNITED STATES 27
                                       OF AMERICA v. ARLANDIS SHY
                                    Status Conference


    1    be fine, Judge.
    2                THE COURT: Okay.
    3                MR. STEVEN SCHARG: Could we have a date for Jencks
    4    material to be released by the first group?
    5                MR. GRAVELINE: It's going to be a month before trial
    6    which is January 23rd.     If you take a look at the calendar,
    7    January 24th and 25th are on the holiday and it's on a weekend,
    8    so I'll be releasing it December 26th, the day after Christmas.
    9                MR. FEINBERG: Is that Jencks just for the first
   10    group?
   11                MR. GRAVELINE: It will be Jencks for everyone.
   12                THE COURT: For everybody.     So include witness
   13    statements.
   14                MR. GRAVELINE: Yes.
   15                THE COURT: So that will facilitate your preparation
   16    for the trial significantly.      Mr. Swor?
   17                MR. SWOR: I think we want to -- I'd like to hear the
   18    Government's belief of what that -- how that impacts the
   19    Protective Order and our ability to share the information with
   20    our clients so that we can prepare both for trial and for
   21    motions.
   22                MR. GRAVELINE: So this is what we worked out with
   23    Trial Group One and I emailed all Counsel in the case to
   24    include this Trial Group and Trial Group Three.
   25          What we've already done is we've given the Jencks material




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 2:15-cr-20652-GCS-DRG ECF No. 1561 filed 12/11/19 PageID.20974 Page 17 of 17
                        UNITED STATES 27
                                       OF AMERICA v. ARLANDIS SHY
                                    Status Conference


    1    for Special Agent Ruiz and Sergeant Branick (phonetic) to all
    2    Defense Counsel in the case, with the agreement that this is
    3    for Counsel's purposes right now only; that is, they can read
    4    it themselves, but not to share with their clients at this
    5    point.   There have been some questions about that, about how
    6    much they could share a particular fact or a particular type of
    7    information based upon what Agent Ruiz might have testified in
    8    front of the Grand Jury with their clients. I had a
    9    conversation with Mr. Minock about that.       I believe the Defense
   10    Counsel met about that prior to this hearing.
   11          My only request, since it's simply an agreement between
   12    Counsel at this point, is if they have a question about whether
   13    they could release or discuss certain pieces of information
   14    that's contained in that Jencks material that I've already
   15    given out, please call me and we will work it out and it'll
   16    either be a yes or a no and by the time December 26th rolls
   17    around and we release our Jencks material, it is going to be
   18    the Government's intention that we release it pursuant to the
   19    Protective Order that's already in place in the case; that is
   20    that Counsel can share it with their clients at that point, but
   21    not let them have copies and have copies within the jail and
   22    what-not at that point.     You can share, but not give that
   23    material to the clients.      That's going to be the Government's
   24    intention.    If we don't obtain an agreement with all parties on
   25    that, I will file a motion to that effect and then the Court




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 2:15-cr-20652-GCS-DRG ECF No. 1561 filed 12/11/19 PageID.20975 Page 18 of 18
                        UNITED STATES 27
                                       OF AMERICA v. ARLANDIS SHY
                                    Status Conference


    1    will decide exactly how we distribute it.        But that's the
    2    Government's intention in terms of how to proceed with the
    3    Jencks now and the Jencks on December 26th.
    4                THE COURT: Thank you.
    5                MR. SWOR: I understand.     We -- at this point I think
    6    we can live with those parameters.
    7                THE COURT: Thank you. Anything else?
    8                MR. GRAVELINE: The only thing else I would add just
    9    in terms of timing or anything, if we are able to work out any
   10    pleas in Trial Group One, I will communicate to Trial Group Two
   11    that we might have open spots in Trial Group One.         So if
   12    somebody wants to raise their hand and say yes, I'd rather go
   13    in Trial Group One as opposed to Trial Group Two, if that
   14    develops I will let everybody know and that way if the Defense
   15    Counsel and Defendant agree that they would rather be in that
   16    group, we'll try to keep it at six.       We won't go above six, but
   17    if there's an opening in that and they volunteer, then I'll let
   18    that be known.
   19                THE COURT: I'd want to know first.
   20                MR. GRAVELINE: Correct.
   21                THE COURT: And have the opportunity to think about
   22    whether that is a good way to go or not.
   23                MR. GRAVELINE: Okay.
   24                THE COURT: Part of the reason for that is we're
   25    having difficulty plotting the placement of tables and places




                           JANICE COLEMAN, CSR 1095, RPR
                          OFFICIAL FEDERAL COURT REPORTER
                                     (313) 234-2611
Case 2:15-cr-20652-GCS-DRG ECF No. 1561 filed 12/11/19 PageID.20976 Page 19 of 19
                        UNITED STATES 27
                                       OF AMERICA v. ARLANDIS SHY
                                    Status Conference


    1    for the security questions raised by the Marshals we're trying
    2    to deal with, and six is a large number for a group trial it
    3    seems to me.    So I'd want to pass judgment on that before you
    4    invite somebody else into that.
    5                 MR. GRAVELINE: I will also add that if the mitigation
    6    submissions aren't due by January 5th, any Defendant in that
    7    position probably would not be really ready to be moved up into
    8    that Trial Group as well, but I just wanted to put that out
    9    there.   There's a potential for that.      I mean we haven't had a
   10    plea cutoff date yet for that first group.
   11                 MR. HENRY SCHARG: May I ask a hypothetical?
   12                 THE COURT: Yep.
   13                 MR. HENRY SCHARG: If the death penalty is authorized
   14    against someone in Group One, how will that affect the rest of
   15    the trials?
   16                 THE COURT: Well, there's only one possible and that
   17    would be Mr. Arnold.
   18                 MR. HENRY SCHARG: Right.    So how that impact?
   19                 MR. GRAVELINE: I don't it would impact anything that
   20    we've done today.     I think Mr. Arnold's trial would go a pretty
   21    good distance into the future then.       I would imagine it would
   22    be far more litigation to go on that then, or for any Defendant
   23    who possibly could be authorized.
   24                 THE COURT: Okay.   Anything else that needs to be
   25    addressed?




                           JANICE COLEMAN, CSR 1095, RPR
                          OFFICIAL FEDERAL COURT REPORTER
                                     (313) 234-2611
Case 2:15-cr-20652-GCS-DRG ECF No. 1561 filed 12/11/19 PageID.20977 Page 20 of 20
                        UNITED STATES 27
                                       OF AMERICA v. ARLANDIS SHY
                                    Status Conference


    1                MR. SWOR: If Washington -- not George -- authorizes
    2    against Mr. Arnold, so be it.      But if Washington authorizes, I
    3    think the Court needs to be mindful of this.        If Washington
    4    authorizes against anyone in Group Two, then I have some
    5    concerns about my client being tried at the same time.
    6                THE COURT: It won't happen.     It won't happen if we
    7    have somebody is death eligible in the group who is -- where
    8    the notice is not withdrawn.      As long as the -- all of our
    9    scheduling was premised on the idea that the death eligible
   10    Defendants would be tried separately, so --
   11                MR. SWOR:   The other thing is that I'm concerned that
   12    some of the discovery and certainly some of the Jencks material
   13    may be necessary or useful in motion practice, and shall we
   14    submit then under seal?
   15                THE COURT: Well, I would think if it's subject to
   16    this --
   17                MR. GRAVELINE: (Interjecting) I think probably the
   18    best practice on that is just to consult with us prior to
   19    filing and we'll discuss -- at that point there will be a
   20    witness list out.     We'll already been into trial one.      There
   21    will be -- people already have been identified.        There will be
   22    statements out.    There will be -- so I think the best practice
   23    is if it's still a question, Counsel can either agree or
   24    disagree about the best way to go under seal.
   25                MR. SWOR: We'll talk about it because with the




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 2:15-cr-20652-GCS-DRG ECF No. 1561 filed 12/11/19 PageID.20978 Page 21 of 21
                        UNITED STATES 27
                                       OF AMERICA v. ARLANDIS SHY
                                    Status Conference


    1    materials that we currently have, I may be filing a motion.
    2                MR. GRAVELINE: If it's Grand Jury material then I
    3    would probably say yes, under seal.       That would be the
    4    Government's position if it's Grand Jury material.         If it's
    5    other types of Jencks because it's a FBI report or something
    6    like that, then maybe we can talk about the best way to handle
    7    that.
    8                THE COURT: All right. Anything else?
    9                MR. FEINBERG: Judge, my client, Mr. Brown, would like
   10    verification that on December 26th, 2017 that the Government
   11    will be giving us, the attorneys in Group Two, the entire
   12    Jencks material subject to the Protective Order.
   13                MR. GRAVELINE: That's correct.
   14                THE COURT: We have a matter with Mr. Corey Bailey to
   15    address.    The other Defendants could be taken down, but if
   16    you'd rather take them all as a group, they could sit through
   17    the hearing on Mr. Corey Bailey anyway.
   18                UNIDENTIFIED U.S. MARSHAL:     Your Honor,    we'll take
   19    the others.
   20                THE COURT: We have a motion filed by Mr. Minock to
   21    withdraw as counsel.     Mr. Minock.
   22                MR. MINOCK: Judge, Mr. Bailey wrote to you recently.
   23    I sent you a letter.     He also sent you a proposed pro se motion
   24    asking to discharge me from the case because he felt the
   25    relationship, the attorney/client relationship was broken and




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 2:15-cr-20652-GCS-DRG ECF No. 1561 filed 12/11/19 PageID.20979 Page 22 of 22
                        UNITED STATES 27
                                       OF AMERICA v. ARLANDIS SHY
                                    Status Conference


    1    that he frankly does not trust me.       I filed a short motion to
    2    withdraw from the case which I think speaks for itself.         You
    3    are familiar with the letter and his pro se motion, and I had a
    4    conversation with him this morning and he said yes, he wanted
    5    me to pursue the Motion to Withdraw.       I think he needs to be
    6    appointed a different attorney.
    7                THE COURT: All right.    Mr. Spielfogel, did you have
    8    anything to offer in connection with this request?
    9                MR. SPIELFOGEL: I have nothing to add to the motion
   10    that's been filed, Judge. In that motion he did not ask that I
   11    be removed.    I don't know what is going to happen now.
   12                THE COURT: So, Mr. Graveline, does the Government
   13    have a position?
   14                MR. GRAVELINE: I only have a position inasmuch as
   15    this might affect the other Defendants' trial date.         If it's
   16    the Court's -- if the Court grants this, I would simply ask
   17    that it make Mr. Bailey aware that we're going to trial June
   18    5th and that a new attorney might be hampered in getting up to
   19    speed by then, and that it won't effect the fact that he's in
   20    Trial Group Two or the date of Trial Group Two's current trial.
   21                MR. BAILEY:   Excuse me, Your Honor.     We can go to
   22    trial today.
   23                THE COURT: Do you want to go to trial today with Mr.
   24    Minock?
   25                MR. BAILEY:   We can go to trial today.     Like I've




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 2:15-cr-20652-GCS-DRG ECF No. 1561 filed 12/11/19 PageID.20980 Page 23 of 23
                        UNITED STATES 27
                                       OF AMERICA v. ARLANDIS SHY
                                    Status Conference


    1    been locked up going on four years.       So I mean at the end of
    2    the day, I had him going on two years.       He haven't (sic) done
    3    nothing for me.    He ain't filed no motions on my behalf. He
    4    haven't -- he tell me --
    5                THE COURT: (Interjecting) Actually we have a motion
    6    that was recently filed for suppression.
    7                MR. BAILEY:   He filed that.    He filed that after the
    8    fact.    I'm quite sure you see the dates on it from when I sent
    9    you the letters which was filed in August.        He did that in
   10    September or late August.      That was after the fact.     In fact,
   11    it was September.     Like you know what I mean?     As I was saying,
   12    I know he been deceiving me on stuff that is issues that I've
   13    been bringing up to him that he haven't tooken (sic) care of.
   14    Them (sic) motions was filed only because I acknowledged that.
   15    Other than that, he wouldn't have sent them.        It's in black and
   16    white.   It's something that you can't miss.       I've been sitting
   17    around being drug through the mud even still.        They just pushed
   18    our case.    I mean we ready for trial in February.       He talking
   19    about a new attorney.     Like my attorney, he don't know nothing
   20    about my case it's from when we started. (sic)        Since I've been
   21    indicted, it's the same thing.      We at ground zero.     Haven't
   22    gotten nowhere.    I've been asking for evidence on my behalf.
   23    He haven't (sic) went and got it. I've been asking for video
   24    footages he haven't(sic) went and got.       He haven't (sic) done
   25    nothing for me.




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 2:15-cr-20652-GCS-DRG ECF No. 1561 filed 12/11/19 PageID.20981 Page 24 of 24
                        UNITED STATES 27
                                       OF AMERICA v. ARLANDIS SHY
                                    Status Conference


    1                THE COURT: Most of those issues aren't up to Mr.
    2    Minock individually to undertake.       That is, the Government has
    3    disclosure obligations that don't kick in until certain points
    4    in the litigation.     The Court has a schedule to maintain, this
    5    case along with a lot of other cases and the bottom line is you
    6    want to replace Mr. Minock because you don't trust him, and
    7    you've apparently threatened filing a grievance and under those
    8    circumstances, you make it difficult for any defense lawyer to
    9    continue and you want new counsel knowing that it may delay
   10    your trial substantially?
   11                MR. BAILEY:   Trial already been delayed.
   12                THE COURT:    May not -- may not delay it at all based
   13    on what's happening with a lot of other people who are also
   14    charged in this case.
   15          So you're asking the Court to replace Mr. Minock, is that
   16    right?
   17                MR. BAILEY:   Yes, I definitely am asking for a
   18    replacement.
   19                THE COURT: All right.    The Court will grant the
   20    motion and will wait to hear from successor counsel.         We will
   21    appoint new counsel to represent the Defendant and wait to hear
   22    from successor counsel with respect to what that person needs
   23    in terms of preparation and whether the current trial date now
   24    can be retained.     Anything else that we need to address?
   25                MR. GRAVELINE: Nothing from the Government, Your




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 2:15-cr-20652-GCS-DRG ECF No. 1561 filed 12/11/19 PageID.20982 Page 25 of 25
                        UNITED STATES 27
                                       OF AMERICA v. ARLANDIS SHY
                                    Status Conference


    1    Honor.
    2                MR. SPIELFOGEL: Your Honor, we probably should
    3    discuss whether staying on the case at this point in order to
    4    complete at least the mitigation submission and there have been
    5    cases -- there was actually one case here where I then stayed
    6    on for trial, but we're not at that situation at this point,
    7    but I do need some clarification.
    8                THE COURT: Well, I think unless or until the Death
    9    Penalty Notice is withdrawn, you should remain and undertake
   10    your mitigation.     I recognize you're doing that pretty much on
   11    your own.    That may take him out of the queue for trial.
   12                MR. SPIELFOGEL: Judge, it's my hope he will go to
   13    trial on the --
   14                MR. BAILEY:   (Interjecting) Excuse me, Your Honor,
   15    but I mean as we said earlier he just said the reason for us
   16    pushing it back to May was one of the reasons because of me
   17    getting a new counsel and now he talking about it might not be
   18    before June.    That was the same excuse he just said when I was
   19    sitting over there if I didn't misunderstand what he said, was
   20    well, we ain't going to be ready in February if they get a new
   21    counsel, so we going to need to push it back to June. (sic)
   22    Everybody on my -- everybody that's in my group is ready to go
   23    to trial in February.     So like it's him dragging his feet, so
   24    it ain't -- ya'll don't even know who my lawyer is.         You don't
   25    know who going to be appointed.      How you know he ain't going to




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 2:15-cr-20652-GCS-DRG ECF No. 1561 filed 12/11/19 PageID.20983 Page 26 of 26
                        UNITED STATES 27
                                       OF AMERICA v. ARLANDIS SHY
                                    Status Conference


    1    get in here and get straight to the point and be ready in June?
    2    How you going to make that decision for him?
    3                THE COURT:    We don't know.   Until new counsel is
    4    appointed, we really don't know.
    5                MR. BAILEY:   'Cause clearly he been on my case for
    6    two years and he still ain't ready for trial.        So how ya'll
    7    going to make that decision for somebody else?
    8                THE COURT: Well, the lawyer knows his craft and the
    9    lawyer knows when he's got what he needs and when he doesn't.
   10                MR. BAILEY:   Don't seem like nobody got what they
   11    need.
   12                THE COURT: Well, we'll contact the Federal Defender's
   13    Office to secure a panel lawyer to represent the Defendant and
   14    we'll see where it goes.      Thanks.
   15                THE CLERK OF THE COURT: Please rise. Court is in
   16    recess.

   17                 (Proceedings adjourned at about 1:44 p.m.)
   18                                     - - -

   19
   20
   21
   22
   23
   24
   25




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 2:15-cr-20652-GCS-DRG ECF No. 1561 filed 12/11/19 PageID.20984 Page 27 of 27
                        UNITED STATES 27
                                       OF AMERICA v. ARLANDIS SHY
                                    Status Conference


    1
    2                       COURT REPORTER'S CERTIFICATION
    3
    4
    5    STATE OF MICHIGAN)
    6                        )   SS.
    7    COUNTY OF WAYNE    )
    8
    9         I, Janice Coleman, Federal Official Court Reporter, in and
   10    for the United States District Court for the Eastern District
   11    of Michigan, do hereby certify that pursuant to Section 753,
   12    Title 28, United States Code, that the foregoing is a true and
   13    correct transcript of the stenographically reported proceedings
   14    held in this matter and that the transcript page format is in
   15    conformance with the regulations of the Judicial Conference of
   16    the United States.
   17
   18                             /S/ JANICE COLEMAN
   19                             JANICE COLEMAN, CSR NO. 1095, RPR
   20                             FEDERAL OFFICIAL COURT REPORTER
   21
   22    DATED:   December 12, 2019
   23
   24
   25




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
